


Exhibit 10.33

 

[g257232kw01i001.jpg] 

Department:
Executive Office

Policy Number:

 

 

Date Issued:
9/10/08

Supersedes Number:
Original

 

 

Prepared By:
General Counsel

 

 

 

Approved By:
TriMas Compensation Committee

 

 

Title:     EXECUTIVE SEVERANCE/CHANGE OF CONTROL POLICY

 

Scope:                                                            This Policy
applies to the following Executive Officers (“Executives”) of TriMas Corporation
(“TriMas” or the “Company”): President/Chief Executive Officer; Chief Financial
Officer; Executive Vice President; Vice President – Finance and Treasurer;
Corporate Secretary and General Counsel; President – Packaging Systems; and such
other officers as may be determined by the TriMas Board of Directors (the
“Board”).

 

Purpose:                                               To detail what
compensation and benefits, if any, are due to an Executive upon an Executive’s
termination of employment with the Company, which for purposes of this Policy
shall be deemed to constitute “separation from service”, as defined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Policy:                                                          Executive is an
at-will employee whose employment may be terminated by Executive or TriMas at
any time for any reason. Upon termination, this Policy shall govern the rights
and responsibilities of the parties.  In connection with this Policy, Executive
will devote full business time and efforts to the performance of Executive’s
duties and responsibilities for the Company; provided that this Policy does not
preclude Executive from engaging in charitable and community affairs or managing
any passive investment (i.e., an investment with respect to which Executive is
in no way involved with the management or operation of the entity in which
Executive has invested) to the extent that such activities do not conflict with
the Executive’s duties; and further provided,  that Executive shall not, without
the prior approval of the Board, serve as a director or trustee of any other
corporation, association or entity, or own more than two percent (2%) of the
equity of any publicly traded entity.

 

1. Termination Without Cause or for Good Reason

 

If the Executive’s employment is involuntarily terminated by the Company for any
reason other than Cause, Disability or death, or if employment is terminated by
Executive for Good Reason then the Company shall provide the Executive the
following severance benefits:

 

President / Chief Executive Officer

 

(A)      Base salary continuation for twenty-four (24) months at Executive’s
annual base salary rate in effect on the date of termination, subject to all
applicable withholding and reporting requirements, and paid in accordance with
usual Company payroll practices (“Separation Pay”), provided that the sum of
such amount shall not exceed two (2) times the lesser of:

 

(i)                                     the maximum dollar amount that may be
taken into account under a tax-qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Executive was terminated, or

 

(ii)                                  the sum of the Executive’s annualized
compensation based upon the annual rate of pay for services to the Company for
the taxable year prior to the taxable year in which the termination occurs
(adjusted for any increase during that year that was expected to continue
indefinitely if the Executive had not terminated employment).

 

1

--------------------------------------------------------------------------------


 

The payment in this Section A is intended to be a “separation pay plan due to
involuntary separation from service” under Treasury Regulation
Section 1.409A-1(b)(9)(iii).  In the event that the Executive’s separation pay
is limited by application of (A)(i) or (A)(ii) of this Section, the Committee
shall provide additional true-up payments in accordance with Section 8.B. of
this Policy;

 

(B)        Payment of all accrued, but unused vacation by the next payroll date
following termination of employment;

 

(C)        Annual Value Creation Plan (AVCP) bonus payments equal to one
(1) year’s bonus at Executive’s target bonus level in effect on the date of
termination.  The AVCP payments will be paid in equal installments over the
twenty-four (24) month period following the date of the Executive’s separation
from service; and subject to applicable withholding and reporting requirements. 
In addition, Executive shall receive the AVCP bonus payment for the most
recently completed bonus term if a bonus has been declared for Executive but not
paid, and a pro rata bonus for the year of termination through the employment
termination date based on Executive’s target bonus level;

 

(D)       Any unvested equity awards Executive may have received under the 2002
Long Term Equity Incentive Plan shall immediately vest upon the employment
termination date and otherwise be exercisable consistent with the terms of such
plan.  Any unvested equity awards Executive may have received  under any
subsequently issued equity plan shall  vest upon employment termination in an
amount equal to the number of awards that would have vested as of the next
occurring anniversary date of such equity award adjusted pro rata to the
anniversary of the grant date in the month following the employment termination
date, and otherwise be exercisable consistent with the terms of such plan.  Any
equity awards subject to performance targets shall be paid only upon attainment
of the performance targets in accordance with the specified payment date under
the terms of such plan;

 

(E)         Reimbursement of the employer’s portion of COBRA premiums for
medical benefits under Company group benefits (including health, dental, vision,
EAP and prescription plans), as defined by the plan documents, until the
earliest of (i) the termination of Executive’s COBRA period; (ii) twenty-four
(24) months following Executive’s termination of employment; or (iii) the date
on which Executive becomes eligible to receive any medical benefits under any
plan or program of any other employer; provided that Executive timely elects to
continue health care coverage under COBRA and subject to the Company’s COBRA
policies.  Executive will be responsible for payment of the COBRA premium and
will be reimbursed monthly by the Company for the portion of the premium that
the Company would have paid if Executive had continued to be a Company
employee.  If Executive does not become eligible for medical benefits of another
employer and the COBRA period expires before twenty-four (24) months have
elapsed, during the remaining portion of the twenty-four (24) month period, the
Company shall monthly pay Executive an amount equal to the amount that the
employer would have paid for Executive’s coverage if Executive had continued as
a Company employee;

 

2

--------------------------------------------------------------------------------


 

(F)         Executive level outplacement services until the earlier of twelve
(12) months following Executive’s termination of employment or date on which
Executive is employed by a subsequent employer; and

 

(G)  Except for the benefits stated above, Executive’s participation in all
other Company benefits shall cease as of the termination date and otherwise be
governed by the terms of the plans, if any, applicable to such benefits.

 

Executives, Excluding President /Chief Executive Officer

 

(A)      Base salary continuation for twelve (12) months at Executive’s annual
base salary rate in effect on the date of termination, subject to all applicable
withholding and reporting requirements and shall be paid in accordance with
usual Company payroll practices (“Separation Pay”), provided that the sum of
such amount shall not exceed two (2) times the lesser of:

 

(i)            the maximum dollar amount that may be taken into account under a
tax-qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Executive was terminated, or

 

(ii)           the sum of the Executive’s annualized compensation based upon the
annual rate of pay for services to the Company for the taxable year prior to the
taxable year in which the termination occurs (adjusted for any increase during
that year that was expected to continue indefinitely if the Executive had not
terminated employment).

 

The payment in this Section A is intended to be a “separation pay plan due to
involuntary separation from service” under Treasury Regulation
Section 1.409A-1(b)(9)(iii).  In the event that the Executive’s separation pay
is limited by application of (A)(i) or (A)(ii) of this Section, the Committee
shall provide additional true-up payments in accordance with Section 8.B. of
this Policy;

 

(B)        Payment of accrued, but unused vacation by the next payroll period
following termination;

 

(C)        Annual Value Creation Plan (AVCP) bonus payments equal to one
(1) year’s bonus at Executive’s target bonus level in effect on the date of
termination.  The AVCP payments will be paid in equal installments over the
twelve (12) month period following the date of the Executive’s separation from
service and subject to applicable withholding and reporting requirements.  In
addition, Executive shall receive the AVCP bonus payment for the most recently
completed bonus term if a  bonus has been declared for Executive but not paid,
and a pro rata bonus for the year of termination through the termination date
based on Executive’s target bonus level;

 

(D)       Any unvested equity awards Executive may have received under the 2002
Long Term Equity Incentive Plan shall immediately vest upon the employment
termination date and otherwise be exercisable consistent with the terms of such
plan.  Any unvested equity awards Executive

 

3

--------------------------------------------------------------------------------


 

may have received under any subsequently issued equity plan shall vest upon
employment termination in an amount equal to the number of awards that would
have vested as of the next occurring anniversary date of such equity award
adjusted pro rata to the anniversary of the grant date in the month following
the employment termination date and otherwise be exercisable consistent with the
terms of such plan.  Any equity awards subject to performance targets shall be
paid only upon attainment of the performance targets in accordance with the
specified payment date under the terms of such plan;

 

(E)         Reimbursement of the employer’s portion of COBRA premiums for
medical benefits under Company group benefits (including health, dental, vision,
EAP and prescription plans), as defined by the plan documents, until the
earliest of (i) termination of Executive’s COBRA period; (ii) twelve (12)
 months following Executive’s termination of employment, or (iii) the date on
which Executive becomes eligible to receive any medical benefits under any plan
or program of any other employer; provided Executive timely elects to continue
health care coverage under COBRA and subject to the Company’s COBRA policies.
 Executive will be responsible for payment of the COBRA premium and will be
reimbursed monthly by the Company for the portion of the premium that the
Company would have paid if Executive had continued to be a Company employee;
provided, however, that statutory COBRA coverage in excess of twelve (12) months
shall not include any reimbursement for the employer’s portion;

 

(F)         Executive level outplacement services until the earlier of twelve
(12) months following the Executive’s termination of employment or date on which
the Executive is employed by a subsequent employer; and

 

(G)        Except for the benefits stated above, Executive’s participation in
all other Company benefits shall cease as of the termination date and otherwise
be governed by the terms of the plans, if any, applicable to such benefits.

 

For purposes of this Policy, “Good Reason” means:

 

·                                          A material and permanent diminution
in Executive’s duties or responsibilities;

 

·                                          A material reduction in the
Executive’s base compensation; or

 

·                                          A permanent reassignment of Executive
to another primary office, or relocation of the Company office of more than 35
miles distance from current office location.

 

Executive must notify the Company in writing of Executive’s intention to invoke
termination for Good Reason within ninety (90) days after the initial existence
of such event and provide the Company thirty (30) days opportunity after written
notice has been received from the Executive for cure, or such event shall not
constitute Good Reason under this Policy.  Executive may not invoke termination
for Good Reason if Cause exists at the time of such termination.  Additionally,
Executive must terminate employment within one (1) year following the initial
existence of one (1) or more of the events listed above in order for the
termination to be considered for “Good Reason.”

 

4

--------------------------------------------------------------------------------


 

2. Voluntary Termination by Executive

 

If Executive terminates employment with the Company without Good Reason, the
Company shall pay Executive his orher accrued base salary through the date of
termination; earned but unused vacation compensation and the AVCP award for the
most recently completed year if an award has been declared for such year but not
paid.  The accrued salary and vacation time shall be paid by the next normal
payroll date following termination of employment, and the AVCP award shall be
paid in accordance with the terms of the plan.  Except for the benefits stated
above, Executive’s participation in all other Company benefits shall cease as of
the termination date and otherwise be governed by the terms of the plans, if
any, applicable to such benefits.

 

3. Termination for Cause

 

If the Company terminates Executive with Cause, or if Executive terminates
employment with the Company without good reason, the Company shall pay Executive
his or her accrued base salary through the date of termination, plus earned but
unused vacation compensation.  Executive shall not be entitled to payment of any
AVCP award, whether declared and unpaid for any prior year,  for any portion of
the year in which the termination occurs or otherwise.  The accrued salary and
vacation time shall be paid within ten (10) days of termination of employment. 
For purposes of this Policy, “Cause” shall mean:

 

·                                          Executive’s conviction of or plea of
guilty or nolo contendere to a crime constituting a felony under the laws of the
United States or any jurisdiction in which the Company conducts business;

 

·                                          Executive’s willful failure or
refusal to perform his or her duties to the Company and failure to cure such
breach within thirty (30) days following written notice thereof from the
Company;

 

·                                          Executive’s willful failure or
refusal to follow directions of the Board  (or direct reporting executive) and
failure to cure such breach within thirty (30) days following written notice
thereof from the Board (or direct reporting executive); or

 

·                                          Executive’s breach of fiduciary duty
to the Company for personal profit.

 

Any failure by the Company or a Subsidiary to notify an Executive after the
first occurrence of an event constituting Cause shall not preclude any
subsequent occurrence of such event (or similar event) from constituting Cause.

 

4.  Termination Following a Change of Control

 

If Executive’s employment with the Company terminates by reason of a Qualifying
Termination (as defined in this section) within three (3) years after a Change
in Control, in place of any other severance payment or other consideration and
subject to all legal requirements, Company shall provide Executive the following
separation benefits:

 

5

--------------------------------------------------------------------------------


 

(A)      If employment termination occurs within two (2) years following a
Change in Control, a lump sum payment equal to Executive’s base salary for
thirty six (36) months at Executive’s annual base salary rate in effect on the
date of termination, subject to all applicable withholding and reporting
requirements, payable within sixty (60) days following Executive’s termination
of employment.  If employment termination occurs during the third year following
a Change in Control, base salary continuation for thirty-six (36) months at
Executive’s annual base salary rate in effect at employment termination, subject
to all applicable withholding and reporting requirements.

 

(B)        If employment termination occurs within two (2) years following a
Change in Control, a lump sum payment for Annual Value Creation Plan bonus
payments equal to three (3) years’ bonus at the target bonus level in effect on
the date of termination, subject to applicable withholding and reporting
requirements.  In addition, Executive shall receive a lump sum payment of the
AVCP bonus payment for the most recently completed bonus term if a bonus has
been declared for Executive but not paid, and a lump sum payment of the pro rata
bonus for the year of termination through the termination date based on
Executive’s target bonus level.  All lump sum payments shall be made within
sixty (60) days following Executive’s termination of employment.  If employment
termination occurs during the third year following a Change in Control, the
amount of payments under this paragraph (B) shall be the same as for termination
within two (2) years following a Change in Control, subject to applicable
withholding and reporting requirements, but the payments shall be made in equal
installments over a thirty-six (36) month period;

 

(C)        Any unvested equity awards Executive may have received under any
equity incentive plan shall immediately vest upon the termination date and
otherwise be exercisable consistent with the terms of such plan; provided,
however, that any equity awards subject to performance targets shall be paid
only upon attainment of the performance targets in accordance with the specified
payment date under the terms of such plan;

 

(D)       Reimbursement of the employer’s portion of COBRA premiums under
Company group benefits (including health, dental and prescription plans), as
defined by the plan documents, until the earliest of (i) the termination of
Executive’s COBRA period; (ii) thirty-six (36)) months following Executive’s
termination of employment, or (iii) the date on which Executive becomes eligible
to receive any medical benefits under any plan or program of any other employer;
provided Executive timely elects to continue health care coverage under COBRA
and subject to the Company’s COBRA policies;  Executive will be responsible for
payment of the COBRA premium and will be reimbursed monthly by the Company for
the portion of the premium that the Company would have paid if Executive had
continued to be a Company employee.  If Executive does not become eligible for
medical benefits of another employer and the COBRA period expires before
thirty-six (36) months have elapsed, during the remaining portion of the
thirty-six (36) month period, the Company shall monthly pay Executive an amount
equal to the amount that the employer would have paid for Executive’s coverage
if Executive had continued as a Company employee;

 

6

--------------------------------------------------------------------------------


 

(E)         Executive level outplacement services until the earlier of twelve
(12) months following Executive’s termination of employment or date on which
Executive is employed by a subsequent employer; and

 

(F)  Except for the benefits stated above, Executive’s participation in all
other Company benefits shall cease as of the employment termination date and
otherwise be governed by the terms of the plans, if any, applicable to such
benefits.

 

A Qualifying Termination shall be defined for purposes of this Policy as a
termination of Executive’s employment with the Company for any reason other
than:

 

·                                          Death;

 

·                                          “Disability (as defined in this
Policy);

 

·                                          Cause (as defined in this Policy); or

 

·                                          A termination by Executive without
Good Reason (as defined in this Policy).

 

For purposes of this Policy, “Change of Control” shall be defined as follows:

 

(i)                               “Change of Control,” with the two exceptions
described below, shall have the same meaning as in the Indenture dated as of
June 6, 2002 among the Company, each of the Guarantors named therein and the
Bank of New York, as Trustee, relating to the 9 7/8% Senior Subordinated Notes
due 2012 of Company, as in effect on the adoption of the Policy and regardless
of whether or not such notes or Indenture are hereinafter discharged, defeased
or repaid (the “Indenture”); and all defined terms used in such definition of
Change of Control shall have the meanings ascribed thereto under the Indenture
as well; provided that no acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Company or any of its subsidiaries shall
result in a Change of Control hereunder.

 

(ii)                            Paragraph (2) of the Change of Control
definition in the Indenture regarding liquidation or dissolution shall be
excluded from the definition applied herein to conform with Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”).

 

(iii)                         To conform with Code Section 409A, the following
provision shall control over the “Continuing Director” provision set forth in
paragraph (4) of the Change of Control definition in the Indenture:  A Change of
Control shall occur on the first day on which a majority of the members of the
Board of Directors (“Board”) are not continuing Directors.  As of the date of
determination, a “Continuing Director” means any member of the Board who (a) has
been a member of the Board throughout the immediately preceding twelve (12)
months, or (b) was nominated for election, or elected to the Board with the
approval of the Continuing Directors who were members of the Board at the time
of such nomination or election, or designated as a Director under the
Stockholders Agreement.

 

7

--------------------------------------------------------------------------------


 

5. Disability

 

If Executive’s employment is terminated after it is determined that the
Executive is disabled (a) under Section 223(d) of the Social Security Act, or
any successor provision, and Executive is entitled to receive a disability
benefit under such Act, or (b) if Executive is unable to engage in any
substantial activity due to medically determinable physical or medical
impairment expected to result in death or to last for a continuous period of not
less than twelve (12) months, or (c) if due to any medically determinable
physical or mental impairment expected to result in death or last for a
continuous period not less than twelve (12) months, Executive has received
income replacement benefits for a period of not less than three (3) months under
a Company-sponsored accident and health plan, then all obligations of the
Company to make any further payments shall, except for earned but unpaid base
salary and accrued but unpaid AVCP bonus awards, shall terminate on the first to
occur of (i) the date that is six (6) months after such termination or (ii) the
date Executive becomes entitled to benefits under a Company-provided long-term
disability program.  Executive’s outstanding equity awards shall become 100%
vested in the event of a Disability termination hereunder.  The earned but
unpaid base salary shall be paid by the next normal payroll payment date
following termination of the Executive’s employment, and the AVCP award shall be
paid in accordance with the terms of such plan.  Company may only terminate
Executive on account of Disability after giving due consideration to whether
reasonable accommodations can be made under which Executive is able to fulfill
Executive’s job related duties.  The commencement date and expected duration of
any physical or mental condition that prevents Executive from performing job
related duties shall be determined by a medical doctor selected by Company. 
Company may, in its discretion, require written confirmation from a physician of
Disability during any extended absence. Except for the benefits stated above,
Executive’s participation in all other Company benefits shall cease as of the
date above on which Company’s obligation to make payments ceases and otherwise
be governed by the terms of the plans, if any, applicable to such benefits.

 

6. Death

 

If Executive’s employment terminates due to Executive’s death, all obligations
of Company to make any further payments, other than an obligation to pay any
accrued but unpaid base salary to the date of death and any accrued but unpaid
bonuses under AVCP to the date of death, shall terminate upon Executive’s
death.  Executive’s outstanding equity awards shall become 100% vested in the
event Executive’s employment is terminated due to death.  The accrued but unpaid
base salary shall be paid by the next normal payroll date following termination
of employment, and the accrued but unpaid AVCP award shall be paid in accordance
with the terms of such plan.  In accordance with Company guidelines, Executive’s
qualified dependents shall be reimbursed for the employer portion of COBRA
premiums for Company group medical benefits (including health, dental, vision,
EAP and prescription plans), as defined by the plan documents, for a period not
to exceed thirty-six (36) months; provided a timely election to continue health
care coverage under COBRA is made and subject to Company’s COBRA policies.
 Except for the benefits stated above, Executive’s participation in all other
Company benefits shall cease as of the date of death and otherwise be governed
by the terms of the plans, if any, applicable to such benefits.

 

8

--------------------------------------------------------------------------------

 

7. Non-Competition; Non-Solicitation; Confidentiality

 

In consideration of the benefits provided under this Policy, Executive shall
comply with the following:

 

(a)           Acceptance of employment under this Policy and performance
relative to this Policy are not in violation of any restrictions or covenants
under the terms of any other agreements to which Executive is a party.

 

(b)           Executive acknowledges and recognizes the highly competitive
nature of the business of Company and accordingly agrees that, in consideration
of this Policy, the rights conferred hereunder, and any payment hereunder, while
Executive  is employed by Company and for the duration of (i) any severance
payments provided hereunder to Executive following the termination of
Executive’s employment with Company, or (ii) twenty four (24) months following
the termination of Executive’s employment with the Company if no severance
payment is payable hereunder upon such termination (“Non-Compete Term”),
Executive shall not engage, either directly or indirectly, as a principal for
Executive’s own account or jointly with others, or as a stockholder in any
corporation or joint stock association, or as a partner or member of a general
or limited liability entity, or as an employee, officer, director, agent,
consultant or in any other advisory capacity in any business other than Company
or its subsidiaries which designs, develops, manufacturers, distributes, sells
or markets the type of products or services sold, distributed or provided by
Company or its subsidiaries during the one (1) year period prior to the date of
employment termination (the “Business”); provided that nothing herein shall
prevent Executive from owning, directly or indirectly, not more than five
percent (5%) of the outstanding shares of, or any other equity interest in, any
entity engaged in the Business and listed or traded on a national securities
exchanges or in an over-the-counter securities market.

 

(c)           During the Non-Compete Term, Executive shall not (i) directly or
indirectly employ or solicit, or receive or accept the performance of services
by, any active employee of Company or any of its subsidiaries who is employed
primarily in connection with the Business, except in connection with general,
non-targeted recruitment efforts such as advertisements and job listings, or
directly or indirectly induce any employee of Company to leave Company, or
assist in any of the foregoing, or (ii) solicit for business (relating to the
Business) any person who is a  customer or former customer of Company or any of
its subsidiaries, unless such person shall have ceased to have been such a
customer for a period of at least six (6) months.

 

(d)           Executive shall not at any time (whether during or after his
employment with Company) disclose or use for Executive’s own benefit or purposes
or the benefit or purposes of any other person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise other than

 

9

--------------------------------------------------------------------------------


 

Company and any of its subsidiaries, any trade secrets, information, data, or
other confidential information of Company, including but not limited to,
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
financing methods, plans or the business and affairs of Company generally, or of
any subsidiary of Company, unless required to do so by applicable law or court
order, subpoena or decree or otherwise required by law, with reasonable evidence
of such determination promptly provided to Company.  The preceding sentence of
this paragraph (d) shall not apply to information which is not unique to Company
or which is generally known to the industry or the public other than as a result
of Executive’s breach of this covenant.  Executive agrees that upon termination
of employment with Company for any reason, Executive will return to Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies of these materials, in any way relating to the business of
Company and its subsidiaries, except that Executive may retain personal notes,
notebooks and diaries.  Executive further agrees that Executive will not retain
or use for Executive’s account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of Company or its subsidiaries.

 

(e)           Although Executive and Company consider the restrictions contained
in this Policy to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Policy is an unenforceable restriction against
Executive, the provisions of this Policy shall not be rendered void but shall be
deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any tribunal of competent jurisdiction finds
that any restriction contained in this Policy is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

(f)            In order to receive any of the benefits described in this Policy,
Executive shall be required to execute an agreement pursuant to which Executive
releases any claims Executive may have against Company and agrees to the
continuing enforceability of the restrictive covenants of this Policy.

 

(g)           Executive will be required to surrender to Company all
correspondence, documents, supplies, files, equipment, checks, and all other
materials and records of any kind that are the property of Company or any of its
subsidiaries or affiliates that are in the possession or under control of the
Executive.

 

10

--------------------------------------------------------------------------------


 

8. Miscellaneous provisions

 

 

A.            Payments Not Compensation

 

Any participation by Executive in, and any terminating distributions and vesting
rights (other than previously defined) under, Company sponsored retirement or
savings plans, regardless of whether such plans are qualified or non-qualified
for tax purposes, shall be governed by the terms of those respective plans.  Any
salary continuation or severance benefits shall not be considered compensation
for purposes of accruing additional benefits under such plans.

 

B.            Timing of Payments

 

Each of the payments under this Policy either is intended to comply with the
requirements of Section 409A and the regulations thereunder or qualify for an
exception to compliance with Section 409A.  Notwithstanding any provision of
this Policy, if any amount payable under this Policy is not exempt from Code
Section 409A, the payment of such amount shall not be made prior to, and shall,
if necessary, be deferred to and paid on the later of (i) the earliest date on
which the Executive experiences a “separation from service” (within the meaning
of Treasury Regulation 1.409A-1(h) and, (ii) if the Executive is a “specified
employee” (within the meaning of Treasury Regulation 1.409A-1(i)) on the later
of (a) the date of the Executive’s separation from service, (b) the first day of
the seventh month following the Executive’s separation from service, or (c) the
date of the Executive’s death, if earlier, with any delayed payments being
aggregated and paid in a lump sum.  Provided, however, that the Company does not
by operation of this requirement assume responsibility for compliance with
Section 409A.  The Executive will be responsible for any additional tax,
interest or penalties under Section 409A arising out of payments under this
Policy.

 

C.            Payment Process and Taxation Requirements

 

All payments made under this Policy will follow the legal and tax payment
requirements outlined within the Appendix (A) of this Policy.

 

D.            Notices.

 

All notices or communications hereunder shall be in writing, addressed as
follows:

 

To Company:

TriMas Corporation

 

39400 Woodward Ave., Suite 130

 

Bloomfield Hills, MI 48304

 

Attn: General Counsel

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third (3rd) business day
after the actual date of mailing shall constitute the time at which notice was
given.

 

11

--------------------------------------------------------------------------------


 

E.  Separability; Legal Fees

 

If any provision of this Policy shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions which shall remain in full force and
effect.  In the event of a dispute by Company, Executive or others as to the
validity or enforceability of, or liability under, any provision of this Policy,
Company shall reimburse Executive for all reasonable legal fees and expenses
incurred by Executive if Executive prevails in the dispute resolution process. 
If Executive does not prevail, Executive and Company shall be responsible for
their respective legal fees and expenses.  Any reimbursements shall occur by
March 15th of the year following the date on which the dispute resolution
concludes and shall not be payable if not exempt from or in compliance with Code
Section 409A.

 

F.  ERISA Provisions

 

This Policy constitutes a “top hat” plan maintained primarily for a group of
management or highly compensated employees and is exempted from most, but not
all of the provisions of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).  To the extent that ERISA applies, the ERISA provisions are
set forth on Appendix B to the Policy.

 

G.  Dispute Resolution Governing Law

 

Any and all disputes arising under this Policy must be resolved in accordance
with the TriMas Dispute Resolution Policy process, as set forth in the ERISA
attachment on Appendix B to the Plan. To the extent not preempted by Federal
law, this Policy and all disputes related to it shall be governed by Michigan
law, without regard to conflict of law principles.

 

H.  Amendments and Termination; Code Section 409A

 

This Policy may be amended or terminated at any time by the Compensation
Committee; provided however, that no amendment or termination may adversely
affect any Executive without the Executive’s prior written consent, and any
termination shall comply with Code Section 409A.  Notwithstanding the foregoing,
the Compensation Committee may amend or terminate the Policy at any time
following twelve (12) months’ written notice to any adversely affected
Executive.  Further, this Policy shall be construed and administered in such
manner as shall be necessary to effect compliance with Code Section 409A and
shall be subject to unilateral amendment by the Company in such manner as the
Company may deem necessary or appropriate to effect such compliance.

 

I.  Code Section 162(m)

 

Notwithstanding anything contrary in this Policy, to the extent any benefit
covered under this Policy is intended to be exempt from the application of Code
Section 162(m) as “performance based compensation” (as defined in 162(m) and the
regulations

 

12

--------------------------------------------------------------------------------


 

thereunder), then such performance-based compensation shall only be paid to the
Executive upon death, Disability or a Change in Control.

 

13

--------------------------------------------------------------------------------


 

APPENDIX A
APPLICATION OF GOLDEN PARACHUTE LIMITATIONS

 

1.             Cap on Payments.

 

(a)           General Rules. The Code may place significant tax burdens on
Executive and Company if the total payments made to Executive due to a Change of
Control exceed prescribed limits.  In order to avoid this excise tax and the
related adverse tax consequences for Company, by signing this Agreement,
Executive will be agreeing that, subject to the exception noted below, the
present value of Executive’s Total Payments will not exceed an amount equal to
Executive’s Cap.

 

(b)           Special Definitions.  For purposes of this Section, the following
specialized terms will have the following meanings:

 

(1)           “Base  Period  Income”.  “Base  Period  Income” is an amount equal
to Executive’s “annualized includable compensation” for the “base period” as
defined in Sections 280G(d)(1) and (2) of the Code and the regulations adopted
thereunder. Generally, Executive’s “annualized includable compensation” is the
average of Executive’s annual taxable income from Company for the “base period,”
which is the five calendar years prior to the year in which the Change of
Control occurs. These concepts are complicated and technical and all of the
rules set forth in the applicable regulations apply for purposes of this
Agreement.

 

(2)           “Cap” or “280G Cap”. “Cap” or “280G Cap” shall mean an amount
equal to 2.99 times Executive’s “Base Period Income.”  This is the maximum
amount which Executive may receive without becoming subject to the excise tax
imposed by Section 4999 of the Code or which Company may pay without loss of
deduction under Section 280G of the Code.

 

(3)           “Total  Payments”.  The “Total Payments” include any “payments in
the nature of compensation” (as defined in Section 280G of the Code and the
regulations adopted thereunder), made pursuant to this Policy or otherwise, to
or for Executive’s benefit, the receipt of which is contingent on a Change of
Control and to which Section 280G of the Code applies.

 

(c)           Calculating the Cap and Adjusting Payments. If Company believes
that these rules will result in a reduction of the payments to which Executive
is entitled under this Agreement, it will so notify Executive as soon as
possible. Company will then, at its expense, retain a “Consultant” (which shall
be a law firm, a certified public accounting firm, and/or a firm of recognized
executive compensation consultants) to provide an opinion or opinions concerning
whether Executive’s Total Payments exceed the limit discussed above. Company
will select the Consultant.  At a minimum, the opinions required by this
Section must set forth the amount of Executive’s Base Period Income, the present
value of the Total Payments and the amount and present value of any excess
parachute payments.  If the opinions state that there would be an excess
parachute payment, Executive’s payments under this Policy will be reduced to the
Cap. If the Consultant selected to provide the opinions referred to above so
requests in connection with the opinion required by this

 

14

--------------------------------------------------------------------------------


 

Section, a firm of recognized executive compensation consultants selected by
Company shall provide an opinion, upon which such Consultant may rely, as to the
reasonableness of any item of compensation as reasonable compensation for
services rendered before or after the Change of Control.  If Company believes
that Executive’s Total Payments will exceed the limitations of this Section, it
will nonetheless make payments to Executive, at the times stated above, in the
maximum amount that it believes may be paid without exceeding such limitations.
The balance, if any, will then be paid after the opinions called for above have
been received.  If it is ultimately determined, pursuant to the opinion referred
to above or by the Internal Revenue Service, that a greater payment should have
been made to Executive, Company shall pay Executive the amount of the
deficiency, together with interest thereon from the date such amount should have
been paid to the date of such payment, at the rate set forth above, so that
Executive will have received or be entitled to receive the maximum amount to
which Executive is entitled under this Agreement.  Notwithstanding the
foregoing, reimbursement for payments hereunder and excise taxes under Section 2
below shall be made by the end of the calendar year following the calendar year
in which the taxes are paid.

 

(d)           Effect of Repeal.  In the event that the provisions of Sections
280G and 4999 of the Code are repealed without succession, this Section shall be
of no further force or effect.

 

(e)           Exception.  The Consultant selected pursuant to Section 1(c) of
Appendix A will calculate Executive’s “Uncapped Benefit” and Executive’s “Capped
Benefit.”  The limitations of Section 1(a) of Appendix A shall not apply to
Executive’s benefit if the Company reasonably determines that the amount of the
Uncapped Benefit that would be retained by Executive, after payment of all
applicable taxes by Executive, including excise tax (but not the amount of any
excise tax arising from any payment under Section 2 of Appendix A), exceeds the
Capped Benefit, after payment by Executive of all applicable taxes.  If the
after tax amount of the Uncapped Benefit that would be retained by Executive is
equal to or less than the after tax amount of the Capped Benefit that would be
retained by Executive, then payments to Executive shall be adjusted, as
necessary, so Executive’s Capped Benefit is not exceeded, as provided in
Section 1(a) of Appendix A.  For this purpose, Executive’s “Uncapped Benefit” is
the amount to which Executive would be entitled pursuant to Section 4 of the
Policy, without regard to the limitations of Section 1(a) of Appendix A.
 Executive’s “Capped Benefit” is the amount to which Executive would be entitled
pursuant to Section 4 of the Policy after the application of the limitations of
Section 1(a) of Appendix A.  In making this determination the Company shall use
Executive’s total presumed taxes.  “Total presumed taxes” means all federal,
state and local income taxes, excise taxes and employment taxes. Executive’s
total presumed taxes shall be conclusively calculated using a combined tax rate
equal to the sum of the maximum marginal federal and applicable state and local
income tax rates and employment and excise tax rates.  The state tax rate for
Executive’s principal place of residence will be used and no adjustments will be
made for the deduction of state taxes on the federal return, any deduction of
federal taxes on a state return, the loss of itemized deductions or exemptions,
or for any other purpose.

 

15

--------------------------------------------------------------------------------


 

2.             Payment of Excise Tax.

 

If the Cap imposed by Section 1(a) of Appendix A does not apply to Executive
because of the exception provided by Section 1(e) of Appendix A, Company shall
pay Executive an amount, in addition to the payments otherwise due hereunder,
that is calculated to equal the amount of excise tax that Executive will incur
under Section 4999 of the Code in connection with Total Payments and this
payment under Section 2 of Appendix A.  This amount will be calculated by the
Consultant and will paid by Company, less applicable tax withholdings, as soon
possible after the amount of the Uncapped Benefit is determined.  No adjustment
shall be required if the actual amount of the excise tax is more or less than
the amount calculated by the Consultant.  The Executive shall not be entitled to
any tax “gross up” payments pursuant to this provision.

 

16

--------------------------------------------------------------------------------


 

APPENDIX B
ERISA ATTACHMENT TO TRIMAS CORPORATION
EXECUTIVE SEVERANCE/CHANGE OF CONTROL POLICY

 

The TriMas Corporation Executive Severance/Change of Control Policy (the
“Policy”), is intended to constitute an unfunded plan maintained primarily for
the purpose of providing benefits for a select group of management or highly
compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). 
Notwithstanding any contrary provisions in the Policy, the Policy is subject to
the provisions set forth below.

 

1.             Plan Administrator and Named Fiduciary.  The Plan Administrator
and Named Fiduciary of the Plan for purposes of ERISA shall be TriMas
Corporation, or any successor thereto.  The address of the Plan Administrator is
39400 Woodward Avenue, Suite 130, Bloomfield Hills, MI  48304.  The Plan
Administrator shall have absolute discretion to administer the Plan, including
but not limited to questions of construction, interpretation and eligibility
under the Plan.

 

2.             Claims Procedure.  Claims for benefits under the Policy shall be
processed in accordance with the TriMas Corporation Alternative Dispute
Resolution Policy (the “ADR Policy”), subject, however, to the modifications
described below.

 

(a)           Mediation.  If an Executive is unable to resolve a dispute over
benefits under the Policy through internal human resource channels, he or she
must request mediation of the dispute.  The decision of the mediator shall be
delivered to the Executive electronically or by mail within 90 days after the
Executive’s request for mediation, unless circumstances require an extension. 
The need for an extension shall be communicated to the Executive before the
expiration of the initial 90 day period.  The extension may not exceed 90 days.

 

If the mediator denies the Executive’s claim for benefits, the mediator shall
provide, in written or electronic form, a notice of a claim denial, which sets
forth:

 

(1)           the specific reasons for the denial;

 

(2)           reference to specific provisions of the Policy upon which the
denial is based;

 

(3)           a description of any additional material or information necessary
for the Executive to perfect his or her claim, along with an explanation of why
such material or information is necessary; and

 

(4)           an explanation of claim review procedures under the Policy and the
time limits applicable to such procedures.

 

Any such claim denial notice shall be written in a manner that may be understood
without legal or actuarial counsel.

 

 

17

--------------------------------------------------------------------------------


 

(b)           Arbitration.

 

(1)           An Executive whose claim for benefits has been wholly or partially
denied by the mediator may request arbitration of such denial.  The request for
arbitration must be in written or electronic form, and delivered to the Plan
Administrator within 60 days following the denial of the claim by the mediator.

 

The request should set forth the reasons why the Executive believes the denial
of his or her claim is incorrect.  The Executive shall be entitled to submit
such issues, comments, documents, or records as the Executive shall consider
relevant to a determination of the claim, without regard to whether such
information was submitted to or considered by the mediator. Prior to submitting
such request, the Executive shall be provided, upon request and free of charge,
reasonable access to, and copies of, such documents, records, and other
information that are relevant to the claim.

 

(2)           The Executive may, at all stages of review, be represented by
counsel, legal or otherwise, of his or her choice, provided that the fees and
expenses of the Executive’s counsel shall be borne by the Executive.

 

(3)           The Plan Administrator’s decision with respect to any such review
shall be delivered electronically or in writing to the Executive no later than
60 days following receipt by the Plan Administrator of the Executive’s request,
unless special circumstances, such as the need to hold a hearing, require an
extension of time for processing.  If an extension is needed, the Plan
Administrator shall, before the end of the initial review period, give the
Executive written notice of the special circumstances requiring the extension
and the date by which he or she expects a decision will be rendered. In any
event, the Plan Administrator must provide the Executive with written or
electronic notification of the decision on review no later than 120 days after
receipt of the Executive’s request.

 

In the case of an adverse benefit determination by the arbitrator, the
notification shall set forth the information described in Section (a)(1) and
(2) above, a statement that the Executive is entitled to receive, upon request
and at no charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claim, a description of any voluntary
appeal procedure offered by the Policy, and the Executive’s right to obtain
information about the appeals procedure.

 

(c)           Time Limits Affecting Jurisdiction.  The Plan Administrator shall
not entertain a claim or a request for review unless it is filed timely in the
manner specified by subsection (c) above, which is a condition precedent to
obtaining review by the Plan Administrator.  The period of time within which the
benefit determination, or an appeal of a benefit determination, is required to
be made shall begin at the time the claim or appeal is filed and without regard
to whether all the information necessary to make a determination accompanies the
filing.  If the period of review is extended because of the Executive’s failure
to submit all necessary information, the period for making the determination
shall be tolled from the date the notice of extension is sent to the Executive
to the date on which the Executive responds to the request.

 

(d)           TriMas Alternative Dispute Resolution Policy Process.  An
arbitrator selected pursuant to the ADR Policy, as modified above, shall not
have jurisdiction or authority to change, add to or subtract from any of the
provisions of the Policy.  The arbitrator’s sole authority shall be to interpret
or apply the provisions of the Policy, and the arbitrator shall have the power
to compel attendance of witnesses at the hearing.  The arbitrator shall be
appointed upon mutual agreement of the Corporation and the Executive pursuant to
the arbitration rules referenced above.  Once an Executive commences arbitration
proceedings,

 

18

--------------------------------------------------------------------------------


 

the Executive shall not be permitted to terminate the arbitration proceedings
without the express written consent of the Corporation.  Any court having
jurisdiction may enter a judgment based upon such arbitration.  All decisions of
the arbitrator shall be final and binding on the Executive and the Corporation
without appeal to any court.  The costs of the arbitration shall be split
equally between the parties.

 

3.             Non-alienation of Benefits.  Except in so far as this provision
may be contrary to applicable law, no sale, transfer, alienation, assignment,
pledge collateralization, or attachment of any benefits under the Policy shall
be valid or recognized by the Corporation.

 

19

--------------------------------------------------------------------------------
